Citation Nr: 1206426	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  06-14 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979 and from September 1990 to June 1991; he had additional service in the Army Reserves.  The Veteran served in the Southwest Asia Theater during the Persian Gulf War from October 1990 to May 1991, receiving a Southwest Asia Service Medal with three Bronze Stars and a Kuwait Liberation Medal. 

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a September 2005 rating decision, in which the RO, in pertinent part, denied service connection for anxiety (claimed as nightmares). 

In July 2006, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO; the hearing transcript is of record.  A Travel Board hearing was scheduled in September 2008, but the Veteran failed to report to the hearing and made no attempt to reschedule the hearing for a later date.  Thus, the Veteran's request for a Travel Board hearing is considered to be withdrawn.  38 C.F.R. § 20.704(d) (2011). 

In a September 2009 decision, the Board denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in an August 2010 Order, granted the parties' Joint Motion for Remand (joint motion), vacating the Board's decision and remanding the case for compliance with the terms of the joint motion. 

In December 2010, the Board remanded the claim for further development.  The requested development has been substantially completed and the claim is ready for appellate review.

Broadly construing the Veteran's contentions as having a psychiatric disorder related to service, and given the findings of record, which include diagnoses of anxiety, depression, and insomnia and positive PTSD screens, the Board has recharacterized the Veteran's claim as described on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issue of entitlement to clothing allowance has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, a current anxiety disorder is related to service.  


CONCLUSION OF LAW

An anxiety disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran in this case contends that his currently diagnosed anxiety is related to service, particularly to his service in the Southwest Asia Theater during the Persian Gulf War. 

Service treatment records (STRs) associated with the Veteran's first period of active service, October 1976 to October 1979, were negative for a diagnosis of or treatment for an acquired psychiatric disorder, to include anxiety and depression. 

With regard to the Veteran's second period of active service, September 1990 to June 1991, STRs showed that the Veteran was afforded a Southwest Asia demobilization medical examination upon returning from Saudi Arabia in May 1991.  The Veteran reported having nightmares and trouble sleeping.  A notation on the examination report indicated that the Veteran was prescribed Valium, secondary to "nervous problems, getting better."  No diagnosis of or treatment for an acquired psychiatric disorder, to include anxiety and depression, was rendered at that time. 

The Veteran was hospitalized on an inpatient basis at a VA medical facility in December 1992.  He reported a history of polysubstance abuse, including use of cocaine, Valium, and alcohol.  Following a mental status examination, the Veteran was admitted for further care and participated in a chemical dependency treatment program.  A January 1993 discharge summary associated with this episode of care revealed that the Veteran was diagnosed as having crack cocaine, alcohol, and Valium dependence.  It was also noted that the Veteran experienced marital and employment problems at that time as well. 

The Veteran presented to a VA mental health clinic in May 1998.  The Veteran indicated at that time that he had recently separated from his wife, lost his job and transportation, and relapsed on cocaine.  He self-reported symptoms of depression, suicidal ideation, and low self-esteem.  Following mental status and physical examinations, the examiner diagnosed the Veteran as having blood in stool, polysubstance abuse, tinea pedis, left foot rash, and a history of migraine headaches. 

The Veteran was later re-admitted to a VA inpatient chemical dependency treatment program in May 1998.  A discharge summary associated with this episode of care diagnosed the Veteran as having alcohol and cocaine dependence, as well as dysthymia. 

In February 1999, the Veteran presented to a VA mental health clinic for a chemical dependency treatment program individual therapy session.  The Veteran indicated that he was sober since July 1998, but that he was unemployed.  It was also noted that the Veteran's daughter was recently injured in an accident and had her left leg amputated.  The Veteran self-reported symptoms of impaired sleep and depression. 

The Veteran testified before a DRO in July 2006 in conjunction with the current claim.  Specifically, the Veteran testified that he was prescribed Valium in service, became addicted to this medication, and was eventually diagnosed as having anxiety.  The Veteran expressed the opinion that his anxiety began during his period of active service in support of the Persian Gulf War.  The Veteran also denied receiving current psychiatric treatment because of financial difficulties. 

The Veteran was afforded a VA psychosocial assessment in August 2006.  He stated that he was prescribed Valium in service following a "nervous breakdown," and that he took this medication until 1998 when he entered a chemical dependency treatment program.  He also reported subjective complaints of night sweats, poor sleep, and anxiety from "pressure" at the time of the assessment. 

The Veteran sought care at a VA mental health clinic in June 2007.  The Veteran reported having a variety of problems, including insomnia, "dreams," and an inability to be around other people.  The examiner noted that the Veteran took Trazodone for insomnia and Vistaril for anxiety. 

VA administered a Compensation and Pension (C&P) mental disorders examination in January 2008.  The Veteran indicated that he was prescribed Valium in service for "nerves."  He had daily, chronic psychiatric symptoms since 1990, but described the symptoms as "mild."  The examiner also noted the Veteran's long history of polysubstance abuse and subsequent participation in chemical dependency treatment programs.  Following a mental status examination, the examiner diagnosed the Veteran as having anxiety disorder, NOS; cannabis dependence; and alcohol and cocaine dependence, in remission, by Veteran's report.  The examiner opined that the Veteran's substance abuse was separate and unrelated to his anxiety disorder.  However, the examiner stated that no direct link could be established between the current symptoms and the Veteran's "in-service stressors without resorting to mere speculation, conjecture, or remote possibility." 

The Veteran was afforded another VA C&P mental disorders examination in February 2009.  The Veteran indicated that he was prescribed Valium in service following a "nervous breakdown."  He reported subjective symptoms of impaired sleep, irritability, nervousness, and depression.  According to the Veteran, he experienced these symptoms, described as "moderate," since 1991.  The Veteran also reported having "financial strain" at the time of the examination.  Following a mental status examination, the examiner diagnosed the Veteran as having anxiety disorder, NOS; depression, NOS; and cannabis abuse. 

The examiner noted that these Axis I diagnoses were "inextricably interrelated."  However, the examiner indicated that the Veteran's psychiatric disorders were not the result of his military service or any incidents that he experienced during his service in support of the Persian Gulf War.  In support of this contention, the examiner relied on her professional training and a review of the Veteran's claims file.  In particular, she further stated that the Veteran's description of in-service stressors were "not severe enough and convincing enough to account for his current anxiety, depression, and problems with substance abuse." 

The Veteran was afforded another VA C&P mental disorders examination in February 2011.  The Veteran indicated that he cannot sleep, has nightmares about the things he saw while serving in Saudi Arabia and sweats constantly.  He indicated that he remembered feeling anxious in service.  He denied any flashbacks.  Following a mental status examination, he was diagnosed with anxiety disorder NOS, alcohol and cocaine dependence in remission and marijuana abuse.  The examiner noted that the Veteran has been having symptoms of anxiety since Saudi Arabia.  After a review of the claim file, CPRS notes and a clinical interview, he opined that the Veteran's anxiety disorder not otherwise specified is at least as likely as not caused by his experiences while serving in Saudi Arabia.  He reasoned that the Veteran had no anxiety symptoms prior to service.  He further opined that the Veteran's anxiety disorder is related to the Veteran's period of service from September 1990 to June 1991 and the in-service treatment for nervous condition.  Finally, he opined the Veteran did not meet the requirements for a diagnosis of PTSD and that his psychiatric disorder did not cause or aggravate his alcohol or substance abuse.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain conditions, such as a psychosis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112 ; 38 C.F.R. §§ 3.307, 3.309. 

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007). 

In an adjudication of a claim for service connection on the merits, the Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Given the evidence of record, the Board finds that, resolving all doubt in the Veteran's favor, the preponderance of the evidence is in favor of a finding of service connection in this case.

In this regard, the Board notes that the record reflects the Veteran initially complained of nervous problems in service.  Indeed, as noted, in a Southwest Asia demobilization medical examination of May 1991, he reported having nightmares and trouble sleeping for which he was prescribed Valium.  A notation was made that Valium was prescribed secondary to "nervous problems."  Moreover, there is competent medical evidence relating the currently diagnosed anxiety disorder NOS to service.  The February 2011 examiner opined that that the Veteran's psychiatric problems were related to his experiences in service and provided a rationale that there was no prior history of anxiety until service.  

Additionally, in evaluating the credibility of the history related by the claimant to the VA examiner, the assessment of the examiner as to the claimant's credibility is a factor.  Here, it is clear that the examiner found the claimant to be credible inasmuch as there is nothing in the opinion from that examiner which suggests that anything related by the claimant was improbable or inconsistent with any other evidence on file.  The consistency of the statements or history asserted by the claimant is also a factor in any credibility analysis.  Here, the claimant has asserted that he started experiencing anxiety in service which was treated with Valium to which he became addicted.  He has further asserted that he has continued to experience anxiety and depression since service.  The Board finds this supports, in part, the Veteran's current claim.  Moreover, he has consistently stated in VA psychiatric examinations and in post-service treatment records, that his anxiety started in service and he has again maintained this same argument before VA.  Accordingly, the statements and history related by the claimant to the VA examiner are found to be credible.  While the Veteran may have reported other non-service related stressors throughout the years, he has consistently reported nightmares and anxiety which started in service and continued since.  

The February 2011 examiner provided the opinion after a review of the claim file, outpatient treatment records and a clinical examination.  He considered the Veteran's reported history and the clinical findings and prior opinions from VA examiners.  The Board finds that the examination is adequate and affords the opinion great probative value.  

The Board acknowledges the February 2009 VA examiner's opinion that the Veteran's psychiatric disorders are not the result of stressors experienced in service.  However, the examiner did not provide an opinion as to whether the current psychiatric problems were due to the documented in-service reports of nervous problems and treatment for the same.  The February 2011 examiner did provide a positive nexus opinion specific to the reported treatment for nervous troubles in service.  Therefore, the Board affords the February 2011 opinion greater probative weight.

Moreover, the Board acknowledges the January 2008 VA opinion wherein the examiner stated that no direct link could be established between the current psychiatric problems and service without resorting to mere speculation.  In this regard, the Board notes that such is a speculative medical opinion, which, in some cases, has been deemed to be an inadequate medical opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) ("In general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner.").  In this case, the January 2008 examiner did not provide a reasoning as to why an opinion could not be rendered without resorting to speculation.  As such, the Board finds the opinion to be inadequate and affords it no probative weight. 

The Board recognizes that there is a gap in time between service and the diagnosis of anxiety disorder not otherwise specified.  However, the Board recognizes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this regard, the Veteran has asserted that he first experienced anxiety and nervous troubles in service and has continued to experience the same since service.  As noted above, his statements are credible and he is competent to describe symptoms of an illness, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge); accordingly, the gap in time between service and the diagnosis of anxiety disorder is not considered negative evidence against the claim.  

In sum, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence weighs in favor of a finding of service connection for anxiety disorder NOS.  Service treatment records note reported symptoms of nightmares and depression.  Moreover, there is a competent medical opinion of record relating the current diagnosis to the reported symptoms in service.  As such, service connection for anxiety disorder not otherwise specified is granted.  

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002) imposes on VA duties to notify and assist claimants and their representatives in substantiating claims.  Here, in light of the favorable outcome, further discussion concerning the duties and obligations imposed by the VCAA is not required. 


ORDER

Service connection for an anxiety disorder is granted.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


